DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation of “PEG” should be preceded by the full name of the polymer at its first occurrence in the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-11, 15, 18, 22-23, 27, 33, 38, and 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed method is lacking sufficient correlation between the process steps and the claimed outcome as such that it is not clear that the applicant had possession of the invention at the time of filing. 
The claims are drawn to a method of making mRNA encapsulating lipid nanoparticles from preformed lipid nanoparticles. A combination of some variety of cationic lipid, non-cationic lipid, and polyethylene glycol (PEG) modified lipid dissolved in ethanol and mixed with citrate buffer via a pump is required to produce empty lipid nanoparticles. The buffer is then exchanged for any other kind of buffer and the mixture 
The technique of loading a drug cargo into pre-formed lipid particles, particularly liposomes, has been referred to as ‘remote loading’ and several avenues have been employed to load a number of small molecules and some nucleic acids (see Fenske et al. Expert Opinion on Drug Delivery 2008 5(1):25-44). When developed, the remote loading technique employed a pH gradient across the lipid membrane such that basic amphipathic drugs could be loaded. Here, liposomes made in an acidic environment were incubated with uncharged drug in a physiological pH solution which permitted the drug to diffuse into the liposome and become protonated once inside (see Hood et al. Lab on a Chip 2014 14:3359-3367, especially page 3359 second column). mRNA is not a basic amphipathic compound, thus is behavior during encapsulation processes would be expected to differ from such compounds. The use of an ammonium sulfate or ionophores instead of citrate for the acidic environment was found to be better for doxorubicin and other varieties of small molecules in their ability to achieve a higher drug to lipid ratio in the liposomes (see Fenske et al. page 27 -31 first column and figure 3). Also encapsulation efficiencies of 16 to 100% for doxorubicin, depending on the 
mRNA has been encapsulated within liposomes via other techniques where a solution of lipid with a detergent is combined with a solution of mRNA and dialyzed; however the encapsulation efficiency achieved was only 5 to 10% (see Martinon et al. European Journal of Immunology 1993 23:1719-1722; especially page 1719 second column last partial paragraph-page 1720 first column first partial paragraph). Thus the level of encapsulation efficiency that is instantly claimed also does not appear to follow from the prior art that specifically encapsulates mRNA via a more conventional technique.  
As noted, a number of details that are necessary for the practice of the claimed method have not been instantly described and the impact on the product produced can be quite significant. For example, Rejman et al. combine mRNA with preformed 
It is noted that use of a pumping system in a remote loading process for liposomes as well as making the preformed liposomes and exchanging the external buffer subsequently is known in the prior art (see Hood et al. page 3360 first column, page 3362, and figure 1). Various flow rates for such systems on a microfluidic or larger sale were also known (see Hood et al. and Knopov et al. previously cited). Thus the missing details for these aspects of the claims are more readily fulfilled by the knowledge of the artisan of ordinary skill.
The written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In this instance, the unpredictability of the art as it relates to mRNA encapsulation in preformed lipid nanoparticles renders the knowledge of the . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-11, 15, 18, 22-23, 27, 33, 38, and 50-54  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “encapsulation rate”. While there is basis for the terminology, it is not clear what it measures given that it is a percentage and does not have units for a speed or rate. The encapsulation efficiency is discussed and exemplified in a working example (see example 2). Thus for the sake of analysis, the ‘encapsulation rate’ and ‘encapsulation efficiency’ will be interpreted as synonymous. Appropriate correction/clarification is still required.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. The grounds of rejection have been modified to accommodate the new claim limitations and the enablement rejection is withdrawn.
The applicant argues that conventional and well-known details need not be discussed; however there is very little in the art detailing the encapsulation of mRNA into preformed liposomes. While the concept of the remote loading may have some conventional and well-known aspects for some small molecules, this is not the case when it comes to nucleic acid cargos generally and mRNA specifically. The applicant points to example 2 in the specification and the declaration as highlighting the benefits of the claimed method. None of these discussions detail what was employed to practice 
The applicant argues that mRNA has distinct requirements as compared to other cargo, yet provides no detail about the nature of these requirements that were employed. The applicant argues that it is unreasonable to apply conditions used to encapsulate siRNA, plasmid DNA or protein for mRNA, yet the encapsulation of these cargos via preformed liposomes has been discussed in the art in some detail, while little has been published for mRNA specifically. Thus the applicant then has the responsibility to describe the methodologies for mRNA encapsulation that they seek to claim, particularly since they deem them to be unique.
Further, the applicant argues that the mRNA makes its own destabilizing effect in its interaction with the lipid bilayer of a preformed liposome. This would suggest that the combination of mRNA with preformed liposomes, in and of itself, would be enough to yield the claimed encapsulation rate. However Rejman et al. combine mRNA with preformed liposomes that include both non-ionic and cationic lipids, but they generate complexes, not encapsulated mRNA (see page 386 first column last partial paragraph-second column first full paragraph). The applicant goes on to again argue that the specification provides examples with lipid formulations that provide ample guidance for the predictable practice of the invention. The applicant highlights example 6 as a working example that relates to a diverse set of cationic lipids. While it is true that some 
The claims recite a buffer exchange step after the formation of the liposomes from a blend of citrate buffer and ethanol, but none of the claims,  the examples, or the disclosure in general detail which buffer is added. While a loading procedure that employs a pH gradient is known where liposomes are generated with a citrate buffer aqueous interior and the exterior is exchanged to HEPES buffer, the procedure has been shown for small molecules such as doxorubicin which can be cationic at acidic pH (see Fenske et al. Methods in Enzymology 2005 391:7-40; page 14 third paragraph-page 15, figure 3). mRNA is neither a small molecular nor a cationic molecule, thus its behavior is likely be different than such compounds during and encapsulation process. Furthermore, it is not clear if this pH gradient methodology is being applied by the instant claims or if some other method is being used that does not establish such a pH gradient because the disclosure provides no explanation or description of the details of the process it employs. 
The applicant’s highlighting of the declarations by Karve of the transfection efficacy of again undisclosed lipid formulations for liposomes made via a technique the combines preformed liposomes with an mRNA cargo do not speak to the details of the steps that are necessary to achieve a 60% or greater loading efficiency via the claimed method steps. As noted previously, nothing about the lipids employed, their ratio relative to the mRNA or each other, is disclosed in the showing. While notable, the showing 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CARALYNNE E HELM/           Examiner, Art Unit 1615